Per Curiam. The procedural history of this appeal was recited in our per curiam order of March 24, 1997. By that order we granted Roderick Leshun Rankin’s motion to be allowed to file a belated brief. We also ordered his counsel, Gene E. McKissic, to appear to show cause why he should not be held in contempt of this Court for failure to file a brief on behalf of Mr. Rankin by February 20, 1997, which we had designated as the date it was due after a third and “final extension.” Mr. McKissic appeared on April 7, 1997, pleaded guilty in response to the contempt citation, and offered a statement in mitigation concerning his heavy case load as a member of one of two law firms in Jefferson County sharing the work of representing indigent clients pursuant to a contract with the County.  We accept Mr. McKissic’s plea and statement. He is hereby fined $250. A copy of this order will be forwarded to the Committee on Professional Conduct.